Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2015

                                      No. 04-15-00689-CV

    TEN THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND NINETY-SIX
       CENTS ($10,562.96) UNITED STATES CURRENCY; and Certain Property,
                                   Appellant

                                                v.

                                      STATE OF TEXAS,
                                          Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-14694
                       Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER
         The trial court signed a final judgment on September 29, 2015. Because the appellant,
Lonnie Ray Hines, did not file a motion for new trial, motion to modify the judgment, motion for
reinstatement, or request for findings of fact and conclusions of law, the notice of appeal was due
to be filed on October 29, 2015. See TEX. R. APP. P. 26.1(a). A motion for extension of time to
file the notice of appeal was due on November 13, 2015. See TEX. R. APP. P. 26.3. Although
Hines filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, he did
not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We, therefore, ORDER Hines to file, on or before December 15, 2015, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
Hines fails to respond within the time provided, this appeal will be dismissed. See TEX. R. APP.
P. 42.3(c). All appellate deadlines are suspended pending further order of the court.


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court